Title: To Alexander Hamilton from Hugh Knox, [April–May 1777]
From: Knox, Hugh
To: Hamilton, Alexander


  St. Croix [April–May] 1777.
My Dear Friend,
A pretty fair opportunity Just offering for Philada., I could not omit acknowledging the receipt of you⟨r⟩ Very Circumstantial and Satisfactory Letter of the 14th. Feby. The thing has Happen’d which I wish’d for. We have been amased here by vague, imperfect, & very false accts. of matters from the Continent, & I always told my friends that if you Surviv’d the Campain & had an hour of leisure to write to me, I expected a more true, circumstantial & Satisfactory Acct. of matters in your letter, than by all the public papers & private Intelligence we had received here. I have but a moment to Command at present, & have not time to remark upon your Letter. I can only inform you that, it has given high Satisfactn. to all friends here. We rejoice in your Good Character & Advancemt., which is indeed only the just reward of merit. May you Still live to deserve more & more from the friends of America, & to Justify the Choice & merit the approbation of the Great & Good General Washington, a name which will Shine with distinguished Lustre in the Annals of History—A name dear to the friends of the Liberties of mankind! Mark this: You must be the Annalist & Biographer, as well as the Aid de Camp, of General Washington, & the Historiographer of the American War! I take the liberty to insist on this. I hope you take Minutes & Keep a Journal! If you have not Hitherto, I pray do it henceforth. I Seriously & with all my little influence urge this upon you. This may be a new & Strange thought to You; but if you Survive the present troubles, I Aver few men Will be as well qualified to Write the History of the present Glorious Struggle. God only knows, how it may terminate. But however that may be, it Will be a most interesting Story.
I Congratulate you on your recovery from A long & dangerous Illness. It is my Own Case. I am Just Convalescent, after the Severest Attack I ever had in my life. I hope to write you more at large soon, & remain, With the tender of Every kind & friendly wish, My Dear Sir   Your Affectionate Servt.
Hugh Knox
